This is an action instituted by the petitioner, Tom McDaniel, in which he sought a writ of mandamus to force the dismissal of a certain action pending against him in case number 3748, in the county court in and for Nowata county, State of Oklahoma. *Page 278 
After the institution of the instant action, the Criminal Court of Appeals has received a certified copy of an order made by the county judge of Nowata county, on October 20, 1945, dismissing case number 3748 aforesaid, in the county court of Nowata county, against the said Tom McDaniel, and because of said dismissal, it is apparent that the question involved in the instant case is moot.
It is therefore ordered that the above entitled and numbered cause be and the same is hereby dismissed for the reasons aforesaid.
DOYLE, J., not participating.